 1

 2

 3

 4
 5

 6
 7

 8                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10 MICHAEL MAYFIELD, on behalf of
   himself and others similarly situated,            No.: 2:18-cv-01695-RSM
11
                        Plaintiff,                   ORDER GRANTING EXTENSION OF
12                                                   INITIAL CASE DEADLINES
          v.
13
   ACE AMERICAN INSURANCE
14 COMPANY,

15                       Defendant.
16
17         This matter comes before the Court on the Parties’ stipulated motion for extension of
18 time for the Initial Case Deadlines. Dkt. #11.
19         Finding good cause exists to extend these deadlines, it is hereby
20         ORDERED as follows:
21                                                            Original Date       New Date
22         Deadline for FRCP 26(f) Conference:                1/3/2019            1/31/2019
23         Initial Disclosures Pursuant to FRCP 26(a)(1):     1/10/2019           2/22/2019
24

25 / / /

26 / / /

     ORDER GRANTING EXTENSION OF INITIAL CASE DEADLINES             Page 1
     No.: 2:18-cv-01695-RSM
 1                                                     Original Date   New Date

 2        Combined Joint Status Report and Discovery
          Plan as Required by RCP 26(f) and
 3        Local Civil Rule 26(f):                      1/17/2019       3/1/2019
 4
 5        DATED this 28th day of December, 2018.

 6
 7

 8
                                           A
                                           RICARDO S. MARTINEZ
                                           CHIEF UNITED STATES DISTRICT JUDGE
 9

10

11

12

13
14

15

16
17

18
19

20

21

22
23

24

25

26

     ORDER GRANTING EXTENSION OF INITIAL CASE DEADLINES     Page 2
     No.: 2:18-cv-01695-RSM
